DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         JESSICA RAFFERTY a/n/g for NOAH HENDERSHOT,
                          Appellant,

                                     v.

              MARTIN MEMORIAL MEDICAL CENTER, INC.,
               MARGARET ANN CLUTCH, CNM, ARNP and,
               WOMEN’S HEALTH SPECIALISTS II, LLC.,
                            Appellees.

                              No. 4D21-368

                             [March 23, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie  County; Barbara W. Bronis, Judge; L.T. Case No.
562020CA000907AXXXHC.

  Jeff Vastola of Vastola Legal, Stuart, and Philip M. Burlington and
Adam Richardson of Burlington & Rockenbach, P.A., West Palm Beach, for
appellant.

  Marc J. Schleier and James D. DeChurch of Fowler White Burnett, P.A.,
Miami, for appellee Martin Memorial Medical Center, Inc.

PER CURIAM.

   We affirm the order granting a motion to dismiss a medical negligence
complaint for failure to comply with the corroboration requirements of
section 766.203(2), Florida Statutes (2018). The plaintiff below sued a
midwife and the hospital staff for medical negligence during the delivery of
a baby, who suffered a shoulder dystocia injury. The trial court granted
the motion to dismiss as it applied to the hospital and the nursing staff.

   While the corroborating statements the plaintiff submitted with the
notice of intent identified reasonable grounds to initiate medical
malpractice litigation against the midwife who delivered the baby, nothing
in the statements addressed any deficiencies in the care provided by the
hospital and its nursing staff. Thus, dismissal is required pursuant to the
plain text of section 766.206(2), Florida Statutes (2018). See Univ. of S.
Fla. Bd. of Trs. v. Mann, 159 So. 3d 283, 284 (Fla. 2d DCA 2015) (“Because
the affidavit is plainly insufficient as a statement to corroborate reasonable
grounds to support a claim of medical malpractice as to the nurses and
supervisors, the trial court departed from the essential requirements of law
in denying [the hospital’s] motion to dismiss . . . .”); Duffy v. Brooker, 614
So. 2d 539, 545–46 (Fla. 1st DCA 1993) (interpreting “sections 766.203(2)
and 766.203(3) to require that the ‘corroboration’ statements outline the
factual basis for the medical experts’ opinions” and rejecting as insufficient
“conclusory allegations” that did not “sufficiently indicate the manner in
which the [medical provider] allegedly deviated from the standard of care”),
abrogated on other grounds as recognized in Archer v. Maddux, 645 So. 2d
544, 547 (Fla. 1st DCA 1994).

   Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.
                                   .
                        *         *             *

   Not final until disposition of timely filed motion for rehearing.


                                      2